Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2020 has been entered.
Claims 23-26 are newly presented.
Claims 4, 10 & 13-17 are previously canceled.
Claims 1, 3, 5, 6, 7, 9, 18, 19, 20 & 22 have been amended.
Claims 2, 8, 11, 12 & 21 as previously presented.
Claims 1, 7 & 22 being independent.
Claims 1-3, 5-9, 11, 12, & 18-26 are currently pending and have been examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards “Routing Transaction Data Over A Data Pipe”. More specifically, the applicant claims a 
A method comprising: 
detecting, at a first device, initiation of a financial transaction with a second device, wherein the financial transaction is initiated to be remotely processed by a transaction service, wherein the first device is a payer device connected to the transaction service via a primary connection which meets a minimum connection service criteria, and wherein the second device is a payee device, which defaults to complete the financial transaction by establishing and communicating second device transaction data over a second connection with the transaction service when the second connection to the transaction service also meets the minimum connection service criteria; 
in response to receiving, from the second device, a notification indicating that the second device does not have a connection meeting the minimum connection service criteria for connecting to the transaction service to complete an exchange of the second device transaction data of the financial transaction, establishing, utilizing a wireless radio of the first device having a transceiver for exchanging data with a connected wireless radio of the second device, a data pipe that directly connects the first device and the second device to enable transfer of the second device transaction data between the first and second devices; and 
in response to the data pipe being established, the first device: 
receiving, over the data pipe, the second device transaction data intended for forwarding to the transaction service from the second device, the second device transaction data being generated by a financial transaction client on the second device to provide access via an authenticated login to resources of a client, account, or user associated with the second device; and 
automatically routing, via the primary connection to the transaction service, the second device transaction data received over the data pipe from the second device, the second device transaction data comprising information that identifies a particular transaction service to be used to process the financial transaction, communication routing information for accessing the transaction service, and information that authorizes the transaction service to execute the financial transaction; 
wherein: the minimum connection service criteria identifies, for connections to the transaction service, at least one of at least one permitted type of connection and at least one restricted type of connection, and a minimum connection security level between a respective one of the first and the second device and the transaction service, the minimum connection service criteria establishes baseline requirements for a connection between each of the first device and the second device and the transaction service to be used for exchange of transaction data; and 
in response to the second device not having a second connection that meets the minimum connection service criteria, the second device utilizes the first device as an intermediary device to transmit the second device transaction data to the transaction service.
Christopher Diebold O’Toole et al. (US 2015/0339318 A1) discloses: Systems and method for splitting a bill offline include detecting one or more local devices using local wireless communications provided by a peer-to-peer 
Vishwa Hassan et al. (US 2014/0254499 A1) discloses: Embodiments of computer-implemented methods, systems, computing devices, and computer-readable media are described herein for tethering of mobile wireless devices. In some embodiments, a computing device configured for tethering may include a processor and a tethering application operated by the processor to associate a first mobile wireless device with a community of mobile wireless devices eligible for tethering to the first mobile device based on eligibility criteria; identify, among the community of mobile devices, a second mobile wireless device to tether with the first mobile device, based on communication information exchange among the mobile wireless devices in the community, including the first mobile device; and based on a result of the identifying, cause the first mobile device to tether to the second mobile device, so as to enable the first mobile device to connect to a wireless communication network via the second mobile device. 
Pankaj Sarin (US 2017/0178090 A1) discloses: An offline transaction is conducted using a primary electronic device or a secondary electronic device communicatively coupled to the primary electronic device. A geographical zone where Internet connectivity is unreliable is determined for the primary electronic device. A detection is made that the primary electronic device is about to enter the geographical zone. In response to the detecting, an amount of funds is made electronically available offline for the primary electronic device. An offline electronic transaction is conducted using the primary electronic device based on the amount of funds. The offline electronic transaction is conducted within the geographical zone. 
However, in the instant application, none of the prior arts of record either individually or in combination teach or suggest:
in response to the data pipe being established, the first device: 
receiving, over the data pipe, the second device transaction data intended for forwarding to the transaction service from the second device, the second device transaction data being generated by a financial transaction client on the second device to provide access via an authenticated login to resources of a client, account, or user associated with the second device; and 
automatically routing, via the primary connection to the transaction service, the second device transaction data received over the data pipe from the second device, the second device transaction data comprising information that identifies a particular transaction service to be used to process the financial transaction, communication routing information for accessing the transaction service, and information that authorizes the transaction service to execute the financial transaction; 
For these reasons, claims 1, 7 & 22 are deemed to be allowable over the prior art of record, and claims 2, 3, 5, 6, 8, 9, 11, 12, 18-21 & 23-26 are allowed by dependency of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2021